Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

	
Claim 1, 2, 4, 6, 9, 11, 13, 17-19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in US20130043433 in view of Gelest in their publication “Safety Data Sheet AMS-242” and evidenced by Lee in their publication “Curing kinetics and viscosity change of a two‐part epoxy resin during mold filling in resin‐transfer molding process”.

Regarding Claim 1:  Liu teaches a quantum dot composition (matrix doped with semiconductor nanocrystals; See Abstract).  The composition may include a variety of semiconductor nanocrystal (quantum dot) compositions including CdSe, CdS, CdTe, ZnS, ZnSe, ZnTe amongst others (See Paragraph 79).  Those of ordinary skill in the art would have found it obvious to provide one of these compositions (one population of quantum dots) or a mixture of these compositions (more than one population of quantum dots) in order to provide the light emission properties sought.  Liu teaches that in order to provide high miscibility of the quantum dots in a matrix, their surface structure may be tailored to include a variety of ligands.  Liu teaches that both aminosilicone polymers and epoxy functionalized silicones are capable for use as ligand structures.  These ligands are shown at Page 25 and 26 of Liu.  Additionally Liu teaches that aminosilicone may be used as a matrix material (See Paragraph 613) and 

Liu is silent as to the viscosity of the material during its creation.

However, Liu shows exemplary materials created primarily from aminosilicones, particularly Liu shows the use of AMS-242 a product from Gelest Inc.  Liu teaches that AMS-242 is combined with epoxy functionalized silicone and made to cure (crosslink) over a period of 5 days (See Paragraph 608-613).  The curing process renders the AMS-242 as a solid polymer after these 5 days.  As this is the case, the material would initially exhibit viscosity relative to the uncured product and would increase over the period of 5 days.  The initial viscosity of AMS-242 is taught by Gelest, who shows that the material has a viscosity of 120-150 cSt (See Section 9).  Those of ordinary skill in the art would expect the initial viscosity of the mixture of Liu to be about 120-150 cSt as AMS-242 is the majority component and increase as curing and crosslinking occurs.  The gradual increase in viscosity of a curing product of amino and epoxy functionality is evidenced by Lee.  The intermediate material of Liu during the curing (crosslinking) process would necessarily meet the claim limitations in terms of both viscosity and having crosslinked domains based on the evidence of Gelest and Lee.

Regarding Claim 2 and 4:  The composition may include one or more populations of quantum dots selected from any of those binary compositions claimed (See Paragraph 79).

Regarding Claim 6:  The composition may include one or more aminosilicones (See Page 26).

Regarding Claim 9 and 11:  The composition may include one or more epoxy functionalized silicones (See Page 25).  The epoxy functionalized silicone may have a structure such as the one shown at page 25.  It is noted that this epoxy functionalized silicone has one additional carbon atom between the epoxy functionality and the silicone backbone; however, variation in the number of carbon atoms in an aliphatic chain would have been obvious to those of ordinary skill in the art.  Those of ordinary skill in the art would have expected the same effect when varying the chain length of the epoxide group and would have expected such variation to have predictable results.  Thus, the creation of such a structure based on the teachings of Liu would have been obvious.  

Regarding Claim 13:  The resin may be a silicone polymer (resin) (See Paragraph 17).

Regarding Claim 17:  The resin is provided as a further polymerized composition formed from the ligand compounds (See Paragraph 17).  Liu teaches that the ligands 

Regarding Claim 18:  The resin is provided as a further polymerized composition formed from the ligand compounds (See Paragraph 17).  Liu teaches the use of a variety of unsaturated compounds (See Pages 17-27) from which the resin may be made.  These compounds may also include epoxy functionality.  

Regarding Claim 19:  The composition may include an initiator such as a photoinitiator or thermal initiator (See Paragraphs 12 and Example 9).

Regarding Claim 21:  The composition of Liu may include crosslinkers and resins capable of being crosslinked.  Those of ordinary skill in the art would have found it obvious to include crosslinkers in any amount in relation to the matrix as a whole.  As this is the case, any size of crosslinked domains would have been obvious to those of ordinary skill based on the fact that it is obvious to incorporate any amount of this crosslinking agent.  Thus the creation of compositions having the claimed crosslinked domain size would have been obvious to those of ordinary skill in the art.

Regarding Claim 22:  Liu teaches a variety of quantum dots, aminosilicone resins, epoxy functional silicones and organic resins.  It would have been obvious to use one of these components or two of these components in conjunction with one another.  The .

Response to Arguments
Applicant's arguments filed 11/16/20 have been fully considered but they are not persuasive. Applicant’s amendment to the claims and arguments thereto are noted.  Applicant notes that the new limitations sets forth that the material is viscous in nature as opposed to the final products of Lui, which in their final form are fully cured solid polymer composites.  Those of ordinary skill in the art would expect the material of Liu to be initially presented as an aminosilicone material with no crosslinking (curing) and a viscosity of 120-150 as taught by Gelest.  As curing occurs, the number/size of cured (crosslinked) domains and the number and size of crosslinked (cured) domains with increases in viscosity as a result (See Evidentiary document to Lee).  Thus the composition according to Liu in view of Gelest meets the claim limitations when it is in an intermediate state and would necessarily have both crosslinked domains of the claimed components and a viscosity greater than >120-150 cSt during processing.  As this is the case, the intermediate product of Lui obviates the claimed material.  Applicant’s request for rejoinder is noted; however, there is currently no allowed product claim.  In terms of the withdrawn claims, the discrepancy between the cover sheet and body of the previous communication are noted.  The withdrawn claims are correctly shown on the cover sheet of this correspondence.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew E. Hoban/Primary Examiner, Art Unit 1734